Proceeding pursuant to CPLR article 78 to compel the respondent to respond to the petitioner’s request pursuant to the Freedom of Information Law (Public Officers Law art 6). Application by the petitioner for leave to prosecute the proceeding as a poor person.
Ordered that the application to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements, on the ground that the Appellate Division does not have subject matter jurisdiction (see CPLR 506 [b]; 7804 [b]). Crane, J.P., Goldstein, Luciano and Dillon, JJ, concur.